     Case: 1:19-cv-02040 Document #: 74 Filed: 12/20/19 Page 1 of 1 PageID #:639

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Stephanie Bures, et al.
                                   Plaintiff,
v.                                                   Case No.: 1:19−cv−02040
                                                     Honorable Matthew F. Kennelly
The City of Chicago, et al.
                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 20, 2019:


         MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b) status
hearing held with attorneys for all parties. Motion for leave to file additional appearance is
to be filed by 12/27/2020. All parties are to advise the Court by 12/31/2020 whether they
have any objection to the motion or whether they will seek recusal based on the
appearance of additional counsel. 12/31/2019 deadline for production of certain records is
extended to 2/3/2020 at City of Chicago's request. Status hearing is set for 2/3/2020 at
9:00 a.m. Mailed notice. (mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
